Citation Nr: 1501297	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-31 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for residuals of head trauma, back of head, face, and right eye orbit.

4.  Entitlement to service connection for facial scars.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



WITNESSES AT HEARING ON APPEAL

The Veteran and M.B.


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1979 to December 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for hypertension, hearing loss, residuals of head trauma, facial scars, a neck disability, and a low back disability.  Specifically, the Veteran asserts that his hearing loss, residuals of head trauma, facial scars, neck disability, and low back disability are related to a physical altercation during service.  His service treatment records indicate that he was treated for contusions and abrasions following a physical altercation in 1979.  

The Veteran testified that he received treatment for his medical problems at the VA Clinic in Richland; however, VA treatment records have not been associated with the claims file.  Although the Veteran also testified that he has not been diagnosed with a low back or neck disability, VA has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Treatment records since the Veteran's September 2014 hearing may reveal treatment for the Veteran's claimed disabilities.  Accordingly, remand is necessary to secure the Veteran's VA treatment records.

With regards to his claims of service connection for hypertension and hearing loss, a VA examination is also required.   The Veteran asserts that doctors have informed him that his hypertension may be related to his service-connected PTSD.  Additionally, the Veteran's personnel records reveal that he served as a heavy vehicle operator and mechanic.  Accordingly, exposure to military noise exposure is established.

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.  As there is insufficient medical evidence to make a decision regarding the Veteran's hypertension and his competent symptoms of hearing loss, a VA examination is necessary.

Lastly, although the Veteran originally testified that his service-connected PTSD has improved with medication since his previous exam, his additional testimony suggests his PTSD may have worsened.  The Veteran testified that he experienced pre-violence rushes and short-term memory loss, which are symptoms not accounted for during the May 2009 VA examination.  Accordingly, given that the most recent examination was also over four years ago, a new examination is necessary to assess the current severity of the Veteran's PTSD.

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's complete VA treatment records, including from the VA Clinic in Richland, Washington.

2. Then, schedule the Veteran for a VA examination by an appropriate medical professional in connection with the hypertension claim.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that his hypertension is caused or aggravated by his PTSD.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  

3.  Also, schedule the Veteran for a VA examination by an appropriate medical professional in connection with the hearing loss claim.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

Conduct appropriate testing to determine whether the Veteran has hearing impairment for VA purposes under 38 C.F.R. § 3.385 (2014).

The examiner is to then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) any hearing loss is related to his active service, to include his service as heavy vehicle operator and mechanic.

The examination report must include a complete rationale for all opinions expressed.  

4.  Also, schedule the Veteran for a VA examination by an appropriate medical professional to assess the severity of the Veteran's service-connected PTSD.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to review the claims file.  All necessary and tests, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to PTSD.  The report of examination should contain a detailed account of all manifestations of the disability found to be present.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

